Citation Nr: 0938009	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-14 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine for 
the period prior to August 2, 2007.

2.   Entitlement to a rating in excess of 20 percent for DDD 
of the lumbar spine for the period beginning August 2, 2007.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
January 2004.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the RO.  Following the Veteran's testimony before 
the undersigned Veterans Law Judge (VLJ) in a hearing at the 
Board's offices in Washington, DC in November 2008, the Board 
remanded the issue on appeal for further development.

The Veteran's appeal originally included the issue of service 
connection for sinusitis.  During the pendency of the appeal, 
the RO, in an August 2009 decision, granted service 
connection for this disability and assigned a 10 percent 
evaluation effective on February 1, 2004, the day following 
the Veteran's separation from service.  Accordingly, the 
Veteran's appeal concerning the issue of service connection 
for sinusitis has been resolved.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

It is noted that service connection has been granted for 
radiculopathy of each lower extremity, separately rated 10 
percent disabling.  That determination is not currently on 
appeal and consideration is limited to the issues on the 
title page.


FINDINGS OF FACT

1.  Prior to August 2, 2007, the Veteran's low back 
disability is manifested by forward flexion limited to 80 
degrees and a combined range of motion totaling 230 degrees.  
Forward flexion greater than 30 degrees but not greater than 
60 degrees; combined range of motion totaling less than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour is not 
demonstrated.

2.  Beginning August 2, 2007, the Veteran's lumbar spine 
disability is manifested by forward flexion limited to 60 
degrees.  Forward flexion less than 30 degrees; favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past year is not 
demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  Prior to August 2, 2007, the criteria for an initial 
rating in excess of 10 percent for DDD of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2008).

2.  Beginning August 2, 2007, the criteria for a rating in 
excess of 20 percent for DDD of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained service treatment records 
and has afforded him comprehensive VA examinations addressing 
his lumbar spine disability.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued prior and subsequent 
to the appealed rating decision.  However, the RO 
readjudicated the appeal, most recently in an August 2009 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the Veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 VCAA letter, 
the RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for DDD of the lumbar spine was granted in 
the now appealed March 2005 rating decision and the RO 
assigned a 10 percent evaluation for the disability.  In a 
December 2007 rating decision, the evaluation was increased 
to 20 percent, effective August 2, 2007, the date of a VA 
examination.  Since the increase during the appeal did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the service-connected 
DDD of the lumbar spine remains on appeal.  See AB v. Brown, 
6 Vet.App. 35, 39 (1993).

Service treatment records show the Veteran was followed for 
low back pain.  A January 2004 MRI report showed right 
paracentral disc herniation at the L4-L5 level and 
degenerating discs at the L3-L4 and L5-S1 levels.  Subsequent 
to service, the Veteran underwent a L4-5 intralaminar 
epidural steroid injection under fluoroscopic guidance in 
March 2004.

In an October 2004 VA examination, the Veteran complained of 
stiffness in the back.  He described the back pain as 
fluctuating between a shooting knife-like pain and a 
stabbing, aching, dull pain.  There was no weakness of the 
back and the Veteran did not require the use of assistive 
devices.  He had flare-ups of pain every 5-7 weeks (or every 
3-4 days) and during the flare-ups of pain, he needed 
assistance to put his pants on.

Objectively, he walked without evidence of an antalgic gait.  
He had flexion from 0-80 degrees (complaining of mild 
discomfort of the paraspinal musculature of the left and 
right, despite this pain he was able to complete flexion to 
90 degrees), normal extension, normal lateral flexion 
bilaterally and normal rotation bilaterally.  At the end of 
full range of motion, he complained of mild discomfort of the 
paraspinal musculature of the lumbar spinal area.  X-rays 
showed a normal lumbosacral spine.  The Veteran's lumbar 
spine disability was confirmed and he was instructed to 
follow-up with his primary care provider for further 
evaluation of the condition.

During an August 2, 2007 VA examination, the examiner 
recorded the history associated with the Veteran's lumbar 
spine disability.  The Veteran complained of decreased 
motion, stiffness, weakness, spasms and pain in the low back 
with radiation down his legs.  He described the pain as a 
daily, constant, severe, aching/sharp/piercing/throbbing 
pain.  Additionally, he reported electric-like shooting pain 
down both legs.  He reported having severe flare-ups of pain 
every 2-3 months, lasting 2-3 days at a time.  The Veteran 
had to stop all activity and rest completely to stop the 
pain.  He reported no incapacitating episodes of 
intervertebral disc syndrome (IVDS) in the past year.

Objectively, there was no spasm, atrophy, guarding, pain with 
motion, tenderness or weakness in the low back.  There were 
no abnormal spinal curvatures.  He had flexion from 0-60 
degrees, extension from 0-30 degrees, lateral flexion from 0-
20 degrees bilaterally and rotation from 0-25 degrees (right) 
and 0-30 degrees left.  On repetitive use, flexion of the 
lumbar spine was 0-45 degrees with pain as the factor most 
responsible for the additional loss of motion.  The examiner 
noted previous MRI results which showed right paracentral 
disc herniation at the L4-L5 level and degenerating discs at 
the L3-L4 and L5-S1 levels.

The Veteran was diagnosed with DDD of the lumbar spine with 
radiculopathy of both lower extremities.  The disability had 
no significant effects on the Veteran's occupation and had 
mild to moderate effects on certain activities of daily 
living (ADLs).  The Veteran had to use a special orthotic 
pillow when driving his truck and he could not fly long 
distances because of the limited leg room.

In a June 2009 VA examination, reported complaints remained 
wholly unchanged from the August 2007 VA examination.  The 
Veteran did however report 3 incapacitating episodes of IVDS 
in the past year, lasting 2-3 days.  The Veteran reported 
that these episodes happened on the weekends so he did not 
miss any work.  Additionally, the incapacitating episodes did 
not require physician prescribed rest and the Veteran had not 
sought treatment by a physician.  Objective findings were 
unchanged from the previous August 2007 VA examination. 

The RO evaluated the Veteran's service-connected DDD of the 
lumbar spine under 38 C.F.R. § 4.71a, DC 5243.  Under DC 
5243, IVDS is rated either under the general rating criteria 
for spine disabilities or based on incapacitating episodes, 
whichever results in the higher evaluation.  A 10 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but less than 85 
degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
vertebral body fracture with loss of 50 percent or more of 
the height; or, incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past year.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks in the past year.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or, 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past year .  A 50 
percent evaluation is in order for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 60 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 6 weeks in the past year.  A 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  "Combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.

The Board has reviewed the evidence of record.  For the 
period prior to August 2, 2007, an initial rating in excess 
of 10 percent is not warranted.  In this regard, in the 
October 2004 VA examination, the Veteran had flexion to 80 
degrees and a combined range of motion totaling 230 degrees.  
Additionally, there were no reported episodes of 
incapacitation requiring physician prescribed bed rest 
lasting at least 2 weeks during the past year.  As such, the 
Board finds that the Veteran is not entitled to an initial 
rating in excess of 10 percent for the period prior to August 
2, 2007.  

At the August 2, 2007 examination, the Veteran had forward 
flexion of the lumbar spine from 0 to 60 degrees.  Range of 
motion was additionally limited by pain after repetitive use, 
resulting in an additional 15 degrees of lost motion (forward 
flexion was 0-45 degrees after repetitive use).  Further, the 
Veteran did not manifest complaints and symptoms of IVDS with 
episodes of incapacitation requiring physician prescribed bed 
rest lasting at least 4 weeks during the past year.  The 
Board is aware that during the June 2009 VA examination the 
Veteran reported having 3 incapacitating episodes of IVDS in 
the past year, lasting 2-3 days; however, by his own 
admission these incapacitating episodes did not require 
physician prescribed rest and the Veteran had not sought 
treatment by a physician.   Even taking into account the 
additional loss of motion following repetitive use, the 
Veteran is not entitled to a rating in excess of 20 percent 
for the DDD of the lumbar spine for the period beginning 
August 2, 2007.  To that end, the Veteran's forward flexion 
following repetitive use, 0-45 degrees, is contemplated by 
the 20 percent rating criteria.  For these reasons, a rating 
in excess of 20 percent is not warranted.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An initial rating in excess of 10 percent for DDD of the 
lumbar spine for the period prior to August 2, 2007 is 
denied.

A rating in excess of 20 percent for DDD of the lumbar spine 
for the period beginning August 2, 2007 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


